John D. Bennett, S.
As much of the proponent’s application is granted as seeks a preliminary hearing to determine the status of the contestants who were named as beneficiaries in a prior will executed by the decedent on February 5, 1957. The decedent’s signature on this instrument, as submitted, has a red line drawn through it (see Matter of Dicks, 267 App. Div. 117; Matter of Fehringer, 183 Misc. 438). The facts presented in Matter of Aims (199 Misc. 185); Matter of Aspenleiter (187 Misc. 167); Matter of Cohen (151 Misc. 98); Matter of Hendrickson (99 N. Y. S. 2d 664); Matter of Irvin (N. Y. L. J., May 15, 1958, p. 7, col. 5) render them inapplicable here.
The motion to dismiss will be held in abeyance pending a determination of the issue of revocation of the prior will.